                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 0:17-CV-60907-MORENO/STRAUSS

FEDERAL TRADE COMMISSION, et al.,

                 Plaintiffs,
v.

JEREMY LEE MARCUS, et al.,

            Defendants.
______________________________________/

              ORDER DENYING RECEIVER’S REQUEST TO COMPEL PNC
           TO PRODUCE REDACTED VERSIONS OF DOCUMENTS WITHHELD
                       BASED UPON THE SAR PRIVILEGE

          THIS CAUSE has come before the Court upon the Court-appointed Receiver, Jonathan E.

Perlman’s (“Receiver’s”) Amended Receiver’s Motion for In Camera Review of Documents

Withheld Based on the SAR Privilege (“Motion”) seeking review of documents withheld by third-

party PNC Bank, N.A. 1 (“PNC”) in the above-captioned case (DE 447). 2 The District Court

referred the Motion for an Order pursuant to 28 U.S.C. 636(b)(1)(A) and (B) and the Magistrate

Judge Rules of the United States District Court for the Southern District of Florida (DE 453). The

Receiver’s Motion (DE 447) included a request to compel PNC to produce whole or redacted

versions of documents withheld pursuant to the SAR Privilege. Following a hearing (DE 467; DE

471), this Court issued its Order on the Motion (DE 468) stating that “a further Order will follow


1
  PNC is a “national bank.” See The PNC Financial Services Group, Inc., Annual Report (Form
10-K) at 1, (Mar. 02, 2020). Pursuant to the Bank Secrecy Act, national banks are required to file
a suspicious activity report (“SAR”) to report certain suspicious activity to a person or agency
designated by the Secretary of the Treasury. 31 U.S.C. § 5318(g); 12 C.F.R. § 21.11. However,
SARs are confidential as more fully described infra, and banks by regulation are prohibited from
disclosing a SAR (the “SAR Privilege”). 12 C.F.R. § 21.11(k)(1)(i).
2
    The Motion is styled so as to request a single relief—in camera inspection.
     after the Court receives . . . supplemental briefings and completes [an] in camera review.” Id. at

     3. Following review of the submitted documents and having considered the record, the parties’

     briefs (DE 448; DE 449; DE 473; and DE 474), oral arguments (DE 471) and being otherwise duly

     advised in the premises, the Court DENIES the Receiver’s request to compel PNC to produce

     whole or redacted versions of the documents withheld based upon the SAR Privilege for the

     reasons more fully set forth herein.

I.          BACKGROUND

            A.      Procedural Background

            The underlying action in this case was brought by the Federal Trade Commission (“FTC”)

     and the State of Florida against Defendants for violating Section 13(b) of the FTC Act, 15 U.S.C.

     § 53(b); the Telemarketing and Consumer Fraud and Abuse Prevention Act, 15 U.S.C. §§ 6101-

     6108; and the Florida Deceptive and Unfair Trade Practices Act, Chapter 501, Part II, Florida

     Statutes (2016), Fla. Stat. § 501.201, et seq. (DE 1). The Complaint alleges that Defendants

     defrauded consumers through a “massive scheme to offer [victims] phony debt relief services,

     including fake loans.” Id. at 5. The Court first issued a Preliminary Injunction Order (DE 21) and

     later an order for permanent injunctive relief and final judgment against Defendants (DE 293).

     The Court appointed the Receiver to recover assets for the benefit of the victims (DE 21: DE 293;

     DE 428). In pursuing its directive, “[t]he Receiver issued a subpoena duces tecum to PNC seeking

     documents relevant to the Receiver’s investigation into potential assets of the receivership estate”

     (DE 357 at 2). Thereafter, a dispute arose between the Receiver and PNC as to, among other

     things, the scope of the Receiver’s authority to engage in discovery with PNC (DE 357; DE 363;

     DE 365).

            Following the Receiver’s motion to compel PNC to comply with subpoenas (DE 357), the




                                                    -2-
Court referred the motion to compel to the Honorable Barry S. Seltzer, United States Magistrate

Judge, for a Report and Recommendation (“Report”) (DE 367). The Report recommended denial

of the motion to compel due to the Receiver filing it beyond the thirty (30) day period prescribed

by Local Rules and for “fail[ure] to establish that the discovery sought was relevant and

proportional to the needs of this case” (DE 380 at 1). In its Order Adopting in Part Magistrate

Judge’s Report and Recommendation (“Order Adopting the Report”), the District Court denied the

Receiver’s motion to compel pertaining to PNC’s Anti-Money Laundering policies and other anti-

fraud polices as not related to the ability to recover assets in this case (DE 427 at 3). The District

Court granted, however, the Receiver’s motion to compel relative to bank-generated investigation

reports of the Defendants because, “to the extent these reports, and the underlying assets allow the

Receiver to recover and prevent dissipation of assets, they are related to the goals of this litigation.”

Id. at 2. Further, the District Court instructed that PNC could “provide the Receiver with a

privilege log to the extent the documents are privileged under the Bank Secrecy Act.” Id. at 2-3.

PNC subsequently provided the Receiver with its privilege log (“Privilege Log”) (DE 447 at 7-10)

identifying documents “containing information concerning a decision whether to file or not file a

Suspicious Activity Report” (DE 447 at ¶ 3). The documents that PNC withheld are the subject

of the parties’ present dispute.

        B.      The Motion

        In its Motion, the Receiver explains that the dispute with PNC involves “the scope of the

SAR privilege.” Id. at ¶ 4. The Receiver seeks production of documents or information in

documents listed on PNC’s Privilege Log, “to the extent the Court determines that a document

contains information that is not protected.” Id. at ¶¶ 5-6; p. 3. Specifically, the Receiver seeks “a

version of the document[s] redacted to the extent necessary to protect the privileged information




                                                  -3-
within the document.” Id. The Receiver quotes the Court’s Order Adopting the Report, which

stated that the SAR Privilege “extends to [SARs], but not to underlying documents” (DE 447 at 2;

DE 427 at 2) (citing Shapiro, P.A. v. Wells Fargo Bank, N.A., No. 18-60250-CIV-HUNT, 2018

WL 4208225, *1 (S.D. Fla. July 23, 2018) (hereinafter Shapiro). PNC responds that the documents

identified on its Privilege Log are “[d]ocuments falling within the SAR Confidentiality Rule [and]

are properly withheld in their entirety” (DE 428 at ¶ 6) (citing Shapiro, No. 18-civ-60250, 2018

U.S. Dist. LEXIS 219188, at *4 (S.D. Fla. July 23, 2018)). The Receiver replies that PNC

repeatedly relies on an “over-broad interpretation of the SAR privilege that this Court already

rejected when it ruled that the ‘privilege extends to [SARs], but not to underlying documents.’”

See DE 449 at 1 (emphasis in original) (quoting the Court’s Order Adopting the Report (DE 427)).

The Receiver also argues that “the law in this Circuit and the opinion of the OCC is that PNC must

produce the documents with references to the SAR redacted.” Id. at 1-2 (citing cases in support

as well as an OCC letter (“OCC Letter”) attached as Composite Exhibit C to DE 403).

       C.      Oral Argument

       On March 5, 2020, the Court heard oral argument on the Motion (DE 467, 471). At the

hearing, counsel for the parties stated their respective positions. The Receiver’s position is that if

“you have a document that is not a SAR, but it says we decided to file a SAR[,] . . . [then] the

appropriate thing is for that document to be produced, with that statement . . . redacted” (DE 471

at 5, ¶¶ 8-11). PNC’s position is that “redactions will be insufficient in regard[] to not disclosing

with these particular forty documents as to whether or not a SAR was or was not filed” (DE 471

at 7, ¶¶ 17-20). PNC also argued that the documents reveal “nothing about assets held by third

parties anywhere” and that they would “not assist the receiver pursuing other parties in the

underlying FTC action” (DE 471 at 7, ¶ 21 - 9, ¶ 11).




                                                -4-
        Nonetheless, PNC proposed an approach to redaction in the event the Court ordered

redaction. Accordingly, along with a binder containing all withheld documents, PNC provided the

Court with two examples of proposed redactions (“Exemplars”) corresponding to: (1) Entry No. 5

on the Privilege Log (DE 447 at 8) (marked by PNC as MORENO000018), and (2) Entry No. 35

on the Privilege Log (DE 447 at 9) (marked by PNC as MORENO000160). The Exemplars

illustrate PNC’s proposed redactions of the two primary types of documents listed on the Privilege

Log (DE 471 at 8, ¶¶ 23-26). The Court agreed to examine the Exemplars relative to the binder of

documents PNC submitted to ensure that PNC’s selection of examples did not in any way favor

PNC (DE 471 at ¶¶ 24-25). Counsel for the Receiver and PNC agreed that, if following review,

the Court is satisfied that the Exemplars did not favor PNC, the Court’s direction on production

and redaction utilizing the Exemplars would be sufficiently illustrative to enable the Receiver and

PNC to resolve their disclosure dispute on the remainder of the documents (DE 471 at 17, ¶¶ 1-

21; 22, ¶¶ 8-10; 24, ¶ 22 – 25, ¶ 13). 3

        On March 6, 2020, the undersigned issued an Order Granting Amended Receiver’s Motion

for In Camera Review of Documents Withheld Based on the SAR Privilege (“Order Granting In

Camera Review”) (DE 468). In its Order Granting In Camera Review, the Court Ordered by

March 12, 2020 additional briefing as to whether PNC’s reference to CARs is actually a reference

to SARs or otherwise falls within the SAR Privilege. See DE 468 at 2-3. Both PNC and the

Receiver submitted supplements (DE 473; DE 474). The Court advised that a further Order would

follow to address the Receiver’s request within its Motion (DE 447) for the Court to compel PNC

to produce whole or redacted versions of the documents listed on PNC’s Privilege Log (DE 447 at


3
  Despite the Court’s announced plan at the hearing to only review the Exemplars, the Court
ultimately reviewed all of the documents submitted. The Court’s analysis and conclusions below
reflect this review of all the documents and apply uniformly to all the documents.



                                               -5-
      7-10). The Court has carefully considered the briefings, the parties’ oral arguments, the record

      and the relevant authority, and has conducted a detailed in camera review of the Privilege Log and

      all of the documents corresponding to it that PNC submitted for review. The Court finds that the

      withheld documents are subject to the SAR Privilege for the reasons stated below.

II.          LEGAL STANDARDS

             The party invoking a privilege has the burden to prove the privilege exists. See United

      States v. Schaltenbrand, 930 F.2d 1554, 1562 (11th Cir. 1991) (citation omitted) (addressing the

      attorney-client privilege). “[W]hen possible, privileges should be construed narrowly.” Pierce

      Cty., Wash. v. Guillen, 537 U.S. 129, 144-46 (2003) (explaining that privileges are construed

      narrowly to avoid “suppress[ing] otherwise competent evidence”) (internal quotations and

      citations omitted).

             By regulation, SARs are confidential. Banks are prohibited from responding to a discovery

      request for a SAR or any information that would reveal the existence of a SAR:

             (k) Confidentiality of SARs. A SAR, and any information that would reveal the
             existence of a SAR, are confidential, and shall not be disclosed except as authorized
             in this paragraph (k).

             (1) Prohibition on disclosure by national banks—(i) General rule. No national
                 bank, and no director, officer, employee, or agent of a national bank, shall
                 disclose a SAR or any information that would reveal the existence of a SAR.
                 Any national bank, and any director, officer, employee, or agent of any national
                 bank that is subpoenaed or otherwise requested to disclose a SAR, or any
                 information that would reveal the existence of a SAR, shall decline to produce
                 the SAR or such information, citing this section and 31 U.S.C. 5318(g)(2)(A)(i),
                 and shall notify the following of any such request and the response thereto:

                     (A) Director, Litigation Division, Office of the Comptroller of the
                         Currency[(“OCC”)]; and

                     (B) The Financial Crimes Enforcement Network (FinCEN).




                                                     -6-
12 C.F.R. § 21.11(k)(1)(i). Thus, courts have found that the SAR Privilege is an unqualified

discovery and evidentiary privilege that a financial institution is not permitted to waive. Wiand v.

Wells Fargo Bank, N.A., No. 812CV00557T27EAJ, 2013 WL 12157564, at *1 (M.D. Fla. Dec.

11, 2013) (internal quotations and citation omitted).

       Both the OCC and FinCEN explain that the SAR Privilege, serves to ensure “that . . . the

persons involved in the transaction and identified in the SAR cannot be notified, directly or

indirectly, of the report.” 75 FR 75576-01 at 75579; 75 FR 75593-01 at 75595. In clarifying the

scope of the SAR Privilege intended to prevent such disclosure, these agencies have said that

“information that would reveal the existence of a SAR” includes “[a]ny document or other

information that affirmatively states that a SAR has been filed” and any document stating that a

SAR has not been filed.” 75 FR 75576-01 at 75579; 75 FR 75593-01 at 75595. Furthermore,

both agencies contend that:

       the strong public policy that underlies the SAR system as a whole—namely, the
       creation of an environment that encourages a national bank to report suspicious
       activity without fear of reprisal—leans heavily in favor of applying SAR
       confidentiality not only to a SAR itself, but also in appropriate circumstances to
       material prepared by the national bank as part of its process to detect and report
       suspicious activity, regardless of whether a SAR ultimately was filed or not.

75 FR 75576-01 at 75579; 75 FR 75593-01 at 75595. 4 Both agencies also claim that “[t]his

interpretation reflects relevant case law.” 75 FR 75576-01 at 75579; 75 FR 75593-01 at 75595.

In support of their claim, the agencies include a footnote as follows:

       See, e.g., Whitney at 682-83 (holding that the SAR confidentiality provision
       protects, inter alia, “communications preceding the filing of a SAR and preparatory
       or preliminary to it; communications that follow the filing of a SAR and are
       explanations or follow-up discussion; or oral communications or [sic] suspected or

4
 See Smiley v. Citibank (S. Dakota), N.A., 517 U.S. 735, 739, 116 S. Ct. 1730, 1733, 135 L. Ed.
2d 25 (1996) (applying Chevron deference to the OCC’s interpretation of banking laws and citing
Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842–845 (1984)
and NationsBank of N. C., N.A. v. Variable Annuity Life Ins. Co., 513 U.S. 251, 256–257 (1995)).



                                                -7-
       possible violations that did not culminate in the filing of a SAR”); Cotton at 815
       (holding that “documents representing the drafts of SARs or other work product or
       privileged communications that relate to the SAR itself * * * are not to be produced
       [in discovery] because they would disclose whether a SAR has been prepared or
       filed”); Union Bank of California, N.A. v. Superior Court, 29 Cal. Rptr. 2d 894, 902
       (2005) [(hereinafter Union Bank)] (holding that “a draft SAR or internal
       memorandum prepared as part of a financial institution's process for complying
       with Federal reporting requirements is generated for the specific purpose of
       fulfilling the institution's reporting obligation * * * [and] fall within the scope of
       the SAR [confidentiality] privilege because they may reveal the contents of a SAR
       and disclose whether ‘a SAR has been prepared or filed’” (quoting 12 CFR 21.11(k)
       (2005)).

75 FR 75576-01, at 75579, n. 23 (citing Whitney Nat. Bank v. Karam, 306 F. Supp. 2d 678, 682-

83 (S.D. Tex. 2004) and Cotton v. PrivateBank & Tr. Co., 235 F. Supp. 2d 809, 815 (N.D. Ill.

2002)); see also 75 FR 75593-01, at 75595, n. 15.

       The SAR Privilege does not include, however, “the underlying facts, transactions, and

documents upon which a SAR is based.” 75 FR 75576-01. Accordingly, courts have held that

“‘supporting documentation’ giving rise to a SAR that is generated or received in the ordinary

course of business is discoverable.” Lesti v. Wells Fargo Bank, N.A., No. 211CV695FTM29DNF,

2014 WL 12828854, at *1 (M.D. Fla. Mar. 4, 2014) (citing Union Bank, 29 Ca. Rptr. 3d at 901).

       In clarifying the distinction between discoverable and privileged documents, the Lesti

Court described two categories of supporting documents (respectively, “Category One” and

“Category Two”) following Cotton, 235 F. Supp. 2d at 815:

       [1] factual documents which give rise to suspicious conduct. These are to be
       produced in the ordinary course of discovery because they are business records
       made in the ordinary course of business[; and] . . .

       [2] documents representing drafts of SARs or other work product or privileged
       communications that relate to the SAR itself. These are not to be produced because
       they would disclose whether [or not] a SAR has been prepared or filed.

Lesti, 211CV695FTM29DNF, 2014 WL 12828854, at *1 (internal quotation and citation omitted).

See also Shapiro, No. 18-60250-CIV-HUNT, 2018 WL 4208225 at *1–2 (discussing Category



                                               -8-
One and Category Two documents and quoting and citing Wiand, No. 8:12-CV-557-T-27EAJ,

2013 WL 12157564, at *2, and Regions Bank v. Allen, 33 So. 3d 72, 76–77 (Fla. 5th DCA 2010)

(hereinafter Regions Bank v. Allen)).

       Elaborating further, the Court in Lesti described Category Two documents as those which

have been “prepared as part of a financial institution’s process for complying with federal reporting

requirements [and] generated for the specific purpose of fulfilling the institution’s reporting

obligation.” Id. (internal quotation and citation omitted). Thus, the Court there determined that

documents of this kind are properly withheld under the SAR Privilege “because they may reveal

the contents of a SAR and disclose whether a SAR has been prepared or filed.”                   Lesti,

211CV695FTM29DNF, 2014 WL 12828854, at *1 (internal quotation and citation omitted); but

see Freedman & Gersten, LLP v. Bank of Am., N.A., No. CIV.A. 09-5351 SRC, 2010 WL 5139874,

at *3 (D.N.J. Dec. 8, 2010) (permitting disclosure of “any memoranda or documents drafted in

response to the suspicious activity at issue ” that were produced in the ordinary course of the bank’s

standard practice of investigating suspicious activity while precluding the bank from producing

SARs or previous drafts of SARs and “from stating whether certain facts are contained in the SARs

themselves”).

       Moreover, in Wiand, United States District Court Judge James D. Whittemore

distinguished “[protected Category Two] reports of an evaluative nature intended to comply with

federal reporting requirements . . . [from Category One] reports generated by the bank in the

ordinary course of business in monitoring unusual activity [that] are not protected.” Wiand v.

Wells Fargo Bank, N.A., No. 812CV00557T27EAJ, 2013 WL 12157564, at *3 (M.D. Fla. Dec.

11, 2013) (internal quotations omitted).

       With these standards in mind, the Court next addresses the Receiver’s request to compel




                                                -9-
       the production of whole or redacted versions of the documents PNC listed on its Privilege Log

       (“PNC Documents”) (DE 447 at 7-10).

III.          DISCUSSION

              The PNC Documents are primarily comprised of “alerts” and “cases” 5 (DE 471 at 8 ¶¶ 12-

       19).   PNC asserts that all of the PNC Documents are “internal bank documents related to the

       implementation of its anti-money laundering policies” (DE 471 at 8, ¶¶ 5-6). Additionally, PNC

       argues that these documents reveal “the processes and algorithms that are used to detect suspicious

       activity” for federal reporting purposes (DE 471 at 9, ¶ 21 -14, ¶ 10). According to PNC, the

       documents show “how certain alerts feed into certain cases . . . [because] there are codes and

       designations . . . of how the bank sets its own thresholds for its underlying computer system . . .

       and then certain transactions are given a numeric designation . . . to suggest whether it is a high or

       low risk, etc.” (DE 471 at 11, ¶¶ 16-25). Furthermore, PNC contends that, even without a roadmap

       such as PNC’s policies and procedures would provide, the PNC Documents make known “the sort

       of thing[s] the bank is looking at and how they value it and how they try to detect suspicious

       activity for the benefit of law enforcement downstream, of course, for SARs” (DE 471 at 13, ¶ 14

       - 14, ¶ 4). Moreover, PNC argues that, despite a confidentiality agreement, there is a risk of the

       documents ending up in the public domain because the Receiver is free to share documents

       disclosed to him with the FTC and the State of Florida, and Florida’s Sunshine law creates




       5
         The Court notes that the PNC Documents vary in length from two (2) to fifteen (15) pages. In
       addition to cases and alerts, the Court observes that there are four instances of “investigations”
       based upon reported incidents (DE 447 at 7-10, items 11, 32, 33, and 39) (items 32 and 33,
       however, are duplicates). All investigations correspond to a case that is listed in sequence to its
       related investigation (DE 447 at 7-10). All of the Court’s findings pertaining to cases and alerts
       also apply to the listed investigations. Indeed, the investigations are similar to alerts in that they
       are preliminary documents that may lead to cases. See DE 471 at 8 ¶¶ 12-15.



                                                       - 10 -
uncertainty as to PNC’s ability to protect public disclosure of the documents 6 (DE 471 at 10, ¶¶ 2-

25). Finally, PNC argues that the nature of the documents makes redaction inadequate and cites

in support Regions Bank v. Allen (DE 471 at 29, ¶¶ 6-9). 33 So. 3d 72 (finding insufficient a

general policy of redacting, from any document requested, explicit statements regarding SAR

filings and citing as guidance the two categories of documents identified in Cotton, 235 F. Supp.

2d at 815).

          The Receiver argues nonetheless that, at a minimum, redacted versions of the PNC

Documents are subject to discovery because: 1) the District Court rejected PNC’s interpretation of

the SAR Privilege’s scope and directed redaction of the PNC Documents to the extent that

information contained in the documents serves the Receiver’s goal of preserving or recovering

assets; 2) the state of the law in this Circuit requires the Court to order PNC to produce the PNC

Documents with references to SARs redacted; and 3) the OCC’s opinion is that the PNC

Documents are subject to disclosure following redaction of SAR references (DE 449 at 1-2). The

Receiver’s arguments are unavailing for the reasons that follow.

          With respect to the District Court rejecting PNC’s interpretation of the SAR Privilege’s

scope, this Court agrees with the Receiver that the District Court held that “[t]he privilege extends

to [SARs] but not to underlying documents” (DE 427 at 2; DE 449 at 1). The Receiver, however,

misconstrues the meaning of “underlying documents.” As the Receiver notes, the District Court

cited Shapiro, No. 18-60250-CIV-HUNT, 2018 WL 4208225 at *1. The Court in Shapiro granted

the motion to compel only “to the extent it [sought] any factual documents created in the ordinary

course of business that may have given rise to a [SAR],” and it denied the motion to compel “to

the extent it request[ed] any SARs or documents that might reveal whether a SAR has been


6
    The Court does not opine as to the effectiveness of the confidentiality agreement in this case.



                                                 - 11 -
prepared or filed.” Shapiro, No. 18-CIV-60250, 2018 WL 4208225, at *2 (emphasis added). Thus,

the District Court did not reject PNC’s interpretation but merely stated the law. Furthermore, the

law cited is inapposite to the Receiver’s conception of what is protected under the SAR Privilege

because the Receiver seeks more than factual supporting documents. See DE 471 at 19, ¶ 12 – 21,

¶ 17) (explaining that the Receiver is seeking narrative portions of the documents to the extent that

the narrative does not explicitly state whether or not a SAR has been filed). Narrative sections,

however, of “reports of an evaluative nature intended to comply with federal reporting

requirements” are protected. Wiand, No. 812CV00557T27EAJ, 2013 WL 12157564, at *3.

       Like the Union Bank Court, this Court recognizes that “[not] all reports of suspicious

activity are protected by the SAR privilege.” Union Bank, 29 Cal. Rptr. 2d at 903. This Court is

also cognizant that “privileges should be narrowly construed because they prevent otherwise

admissible and relevant evidence from coming to light.” Id. Furthermore, the Court understands

that “[a] bank may not cloak its internal reports and memoranda with a veil of confidentiality

simply by claiming they concern suspicious activity or concern a transaction that resulted in the

filing of a SAR.” Id. The regulations governing the SAR privilege, however, recognize that it

applies “in appropriate circumstances to material prepared by the national bank as part of its

process to detect and report suspicious activity, regardless of whether a SAR ultimately was filed

or not. 75 FR 75576-01 at 75579; 75 FR 75593-01 at 75595. Here, the Court finds no manipulation

of the SAR Privilege to prevent disclosure of internal reports and memoranda that merely concern

suspicious activity unrelated to the process of complying with federal reporting requirements.

Instead, the Court’s review affirms that the PNC Documents represent “material of an evaluative

nature” prepared for the specific purpose of complying with federal reporting requirements.

Wiand, No. 812CV00557T27EAJ, 2013 WL 12157564 at *3. Furthermore, all of the documents




                                               - 12 -
explicitly state whether or not a SAR was filed. 7 As such, the Court concludes the PNC Documents

are subject to the SAR Privilege in their entirety. Id.

       The Receiver’s second argument, that the law in this Circuit mandates production of

redacted versions of the PNC Documents to remove SAR references, likewise fails. As the Court

discusses above, Shapiro, which the Receiver cites as authority and which the District Court cited,

applies to this case. Shapiro follows the case law cited by the regulators, including Cotton, to

distinguish underlying documents that are protected from those that are not protected. See

generally Shapiro, No. 18-CIV-60250, 2018 WL 4208225. Shapiro does not stand for the

proposition that all documents that are not SARs are disclosable once redacted to remove

references to SAR filings. See id. In addition, other cases cited by the Receiver do not support its

position that everything except explicit statements regarding the filing of a SAR are subject to

disclosure. For example, in Perlman v. Bank of Am., N.A., the Court did not simply “order[ ]

[the] bank to produce redacted documents so as to not reveal [the] existence of [a] SAR” (DE 449

at 2). No. 11CV80331HURLEYHOPKINS, 2014 WL 12300315, at *1 (S.D. Fla. Sept. 10, 2014).

Rather, the Court stated that:

       A review of both the redacted and unredacted versions of the documents Plaintiff
       seeks to compel, as well as the documents Defendant objects to producing entirely,
       reveals that Defendant has limited its redactions to only those documents and
       portions of documents protected under the SAR privilege.

        Accordingly, this Court disagrees with the Receiver that the law in this Circuit requires

disclosure of the PNC Documents except for statements regarding whether a SAR was filed. The

undersigned concludes, rather, that the law in this Circuit supports a thoughtful and careful

approach in order to distinguish “factual documents created in the ordinary course of business that


7
  The Court finds that what PNC designates as “CARs” are actually SARs. As such, they are
subject to the SAR Privilege. See DE 473.



                                               - 13 -
may have given rise to a [SAR]” from “documents that might reveal whether a SAR has been

prepared or filed.” Shapiro, No. 18-CIV-60250, 2018 WL 4208225, at *2. Having concluded that

the PNC Documents fall into the latter category, the Court finds that the Receiver’s argument is

without merit. 8

       The Receiver’s third argument is that the opinion in the OCC Letter (DE 403-3) supports

production of the PNC Documents following redaction of SAR references. This argument also

fails. The OCC Letter pertains to a Court directive in Coquina Investments v. Rothstein, et al. for

TD bank to “make a request for disclosure of non-public OCC information” utilizing “the

procedures set forth in 12 C.F.R. 4.33(a).” 9 No. 0:10-cv-60786-MGC (S.D. Fla. Nov. 18, 2011)

(hereinafter Rothstein), DE 656. See also Rothstein, No. 10-60786-CIV, 2012 WL 4479057, *1

(S.D. Fla. Sept. 28, 2012), aff'd sub nom. Coquina Investments v. TD Bank, N.A., 760 F.3d 1300

(11th Cir. 2014) (explaining background of underlying action for context). In the Rothstein case,

the District Court required Defendant TD Bank to contact the OCC regarding Plaintiff’s Ore Tenus

Motion to compel Defendants’ production of unredacted document[s] reflecting records of SARs.

Rothstein, No. 0:10-cv-60786-MGC (S.D. Fla. Nov. 18, 2011), DE 641. The OCC Letter resulted

from that Court’s directive and addressed “disclosure of non-public OCC information.” Id. at DE

656. In addressing the instant litigation, the issue of non-public OCC information disclosure is not

before this Court. Therefore, this Court finds the OCC Letter (DE 403-3) inapplicable to the

Receiver’s request for redacted versions of the PNC Documents.


8
 To the extent redaction could theoretically provide sufficient protection of the privilege, the Court
did consider PNC’s proposed redactions to the Exemplars. PNC’s proposed redactions to these
alerts and cases are extensive, but, in light of the foregoing analysis, are also justified. The Court
determined that these extensive redactions would render the redacted versions unusable.
9
 12 C.F.R. § 4.33 is titled: “Requirements for a request of records or testimony”, and it sets forth
procedures for seeking non-public OCC information.



                                                - 14 -
IV.           CONCLUSION

              Accordingly, it is hereby ORDERED that the Receiver’s request to compel PNC to

      produce whole or redacted versions of the documents listed on the Privilege Log (DE 447 at 8-10),

      is DENIED.

              DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 26th day of March

      2020.




      Copies furnished via CM/ECF to all Counsel of Record




                                                   - 15 -
